Case 3:20-cv-00098-REP Document 218 Filed 04/27/20 Page 1 of 2 PagelD# 4526

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
STEVES AND SONS, INC.,
Plaintiff,
Vv. Civil Action No. 3:20cv98

JELD-WEN, INC.,

Defendant.

ORDER
Having considered JELD-WEN’S MOTION TO FILE UNDER SEAL (ECF
No. 151), and the supporting memorandum, and for good cause shown,
and the requirements of Local Civil Rule 5 and the decisions in

Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In

 

re Knight Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone

 

v. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988) having been
met, and the defendant asserting that the document requested to be
sealed is designated confidential under the STIPULATED PROTECTIVE
ORDER (ECF No. 25) entered herein, it is hereby ORDERED that JELD-
WEN’S MOTION TO FILE UNDER SEAL (ECF No. 151) is granted and JELD-
WEN’S RESPONSE TO STEVES AND SONS, INC.’S STATEMENT OF POSITION
REGARDING SECURITY REQUIRED BY FEDERAL RULE OF CIVIL PROCEDURE

65(c) (ECF No. 157) is filed under seal; provided that an
Case 3:20-cv-00098-REP Document 218 Filed 04/27/20 Page 2 of 2 PagelD# 4527

appropriately redacted version thereof is filed in the public
record.
It is so ORDERED.

/s/ Rs¢

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: April a1 , 2020
